DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-7, and 11 are objected to because of the following informalities: 
Claim 6 recites the limitation “force sensors provided in the system, are sensors”.  The comma is not necessary and should be removed.
Claim 7 recites the limitation “all the protective panel”.  “Panel” should be “panels”.
Claim 11 recites the limitation “wireless computer network the control center”.  It appears there should be some form of punctuation between “network” and “the control center” such as a comma.
Claim 11 is presented as two sentences with periods at the end.  According to MPEP 608.01 (m), the claim should end with period and periods may not be used elsewhere in the claim except for abbreviations.  Thus, the period after “a computer application.” should be replaced with a semicolon such that the claim recites “a computer application; and the control center” or similar.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted 
Claim 5 recites the limitation “magnetic means”.  The “magnetic means” has the function of attaching the force sensors to the protective panels.  Examiner has interpreted the term “magnetic” as providing sufficient structure to the “means” in that it is some form of magnet.  The limitation will not be interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the force sensors are attached to the protective panels by magnetic means”.  The force sensors are introduced in claim 1 as being embedded in the protective panels.  It is unclear how the force sensors could be attached to the protective panels while also being embedded in the panels.  For the purposes of examination, the claim is interpreted as the force sensors being embedded 
Claim 8 recites the limitation “a digital platform”, which has already been introduced in claim 1, from which claim 8 depends.  It is unclear if this is a new “digital platform” or referring to the previous recitation.
Claim 9 recites the limitation “the force sensors distributed throughout the vehicle or vehicle-part”.  The force sensors are introduced in claim 1 as being embedded in protective panels that are separate from the vehicle or vehicle part.  It is unclear how the sensors could be distributed throughout the vehicle if they are embedded in the protective panels.
Claim 10 recites the limitation “the point of the impact”.  There is insufficient antecedent basis for this limitation.
Claim 11 recites the limitations “the signals and data”, “the server”, and “the circuit”.  There is insufficient antecedent basis for these limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER (US 20070273167 A1) in view of RICCI (US 20140309847 A1).
As to claim 1, ALEXANDER teaches a vehicle or vehicle-part protective system (Figure 1A/B teaches an apparatus (100) that includes two elongate members (105, 120) that can be used for vehicle protection.  ¶0014 teaches the surface of the members can withstand impact forces from opening a door of a vehicle.)  for monitoring impacts received during manufacture or assembly process (The panels of ALEXANDER are interpreted as capable of performing the intended use limitation of monitoring impacts received during manufacture in that they have impact sensors (¶0034) that communicate with a recording device (¶0034).) comprising one or more protective panels that attach to the vehicle or vehicle part (Figure 2 teaches the protector apparatus (250) is attached to a vehicle (200) and comprises two panels (205, 210).) and are adapted to the shape of the vehicle or vehicle part body (Figure 2 shows the panels (205, 210) fit the shape of the vehicle door.), wherein each of the protective panels comprise one or more embedded force sensors connected between each other and connected to an electronic or digital device. (¶0034 teaches the use of integrated sensors that detect impact.  Figure 1A/1B show the sensor (180) as part of the elongate panels (105, 120).  ¶0034 teaches the sensors can be associated with a security system and recording device, which is interpreted as a connection to an electronic device and eachother.)
ALEXANDER does not explicitly disclose the system comprising a digital platform.
However, RICCI teaches a vehicle system that includes impact sensors on the exterior of a vehicle body wherein the system comprises a digital platform. (¶0418 teaches the use of force sensors (768) that record the magnitude of a strike against the external surface of the vehicle.  ¶0419 teaches the sensors communicate with a control system (204).  ¶0120 teaches the control system can be a computer.  These excerpts are interpreted as teaching the use of a digital platform with force sensors on the external portion of a vehicle body.)
One of ordinary skill would have been motivated to apply the known control system of RICCI to the sensor system of ALEXANDER in order to provide a method to determine from the sensor data if vehicle damage has occurred and take appropriate action if so.  (RICCI ¶0012)  The capabilities of the control system of RICCI would greatly expand the functionality of the external sensors of ALEXANDER, including providing the ability to communicate with devices outside the vehicle over a wireless network. (RICCI ¶0128)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known control system of RICCI to the sensor system of ALEXANDER because it has been held to be prima facie obvious to 

As to claim 2, ALEXANDER in view of RICCI teaches the vehicle or vehicle-part protective system for monitoring impacts received during manufacture or assembly process of claim 1, wherein each of the protective panels comprises an inside face (ALEXANDER, Figure 1B, Item 145) that contacts the vehicle or vehicle part (¶0029 teaches the magnetic material (150, 160) in the rear side of the strips attaches to the vehicle door.) and an outside face opposite to the vehicle or vehicle part. (ALEXANDER, Figure 1A, Item 110)

As to claim 4, ALEXANDER in view of RICCI teaches the vehicle or vehicle-part protective system for monitoring impacts received during manufacture or assembly process of claim 1, wherein the protective panels are divided in one or more impact zones. (ALEXANDER, Figures 1A/1B teach the apparatus is divided into multiple panels (105, 120) with impact sensors (180).  RICCI, ¶0418-¶0419 teaches the use of multiple force sensors that cover different “zones” (512) or “areas” (508).)

As to claim 5 (See 112(b) section above for examiner’s interpretation of the claim language.), ALEXANDER in view of RICCI teaches the vehicle or vehicle-part protective system for monitoring impacts received during manufacture or assembly process of claim 1, wherein the force sensors are attached to the protective panels by (ALEXANDER, Figures 1A/1B and ¶0029 teaches the use of magnetic portions (150, 160) to attach the force sensors (180) to the vehicle part (car door).)

As to claim 6, ALEXANDER in view of RICCI teaches the vehicle or vehicle-part protective system for monitoring impacts received during manufacture or assembly process of claim 1, wherein the force sensors provided in the system are sensors that can detect the occurrence of impacts and can measure their force. (ALEXANDER, ¶0034 teaches that the sensors can be impact sensors.)  (RICCI, ¶0418-¶0419 teaches the measurement of the magnitude and location of force via the force sensors (768) and determination if damage has occurred.)
One of ordinary skill in the art would have been motivated to apply the known magnitude and location data collection technique of RICCI to the impact sensing method of ALEXANDER in order to document the magnitude, location, and time associated with the strike (RICCI ¶0418) in order to determine if damage has occurred to the vehicle (RICCI ¶0419) and take further action if so. (RICCI ¶0421)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known magnitude and location data collection technique of RICCI to the impact sensing method of ALEXANDER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

As to claim 7, ALEXANDER in view of RICCI teaches the vehicle or vehicle-part protective system for monitoring impacts received during manufacture or assembly process of claim 6, wherein the force sensors are distributed in all the protective panel and are divided in one or more impact zones. (ALEXANDER, Figures 1A/1B teach the apparatus is divided into multiple panels (105, 120) with impact sensors (180).  RICCI, ¶0418-¶0419 teaches the use of multiple force sensors that cover different “zones” (512) or “areas” (508).)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER (US 20070273167 A1) in view of RICCI (US 20140309847 A1), as applied in claim 1 above, further in view of BODDIE (US 20080084083 A1).
As to claim 3, ALEXANDER in view of RICCI teaches the vehicle or vehicle-part protective system for monitoring impacts received during manufacture or assembly process of claim 2, wherein the protective panels are comprised of two layers. (ALEXANDER, Figure 1A/1B teaches the use of two layers (110, 145) to form the panels.  ¶0014 teaches the front (110) can be a resilient material.)
ALEXANDER in view of RICCI does not explicitly disclose a thermoformed sheet on the outside face and cloth on the inside face.
However, BODDIE teaches a protective liner (Figure 1 teaches a liner (10) that has two layers (16, 14) that are on top of a substrate (12). ¶0020 teaches the substrate is desired to be protected from impacts.) that has a thermoformed sheet on the outside (¶0087 teaches the liner can be formed by thermoforming onto the fabric layer.  This disclosure, along with ¶0026-0027 teaching the use of polymers for the material of the outer layer (16) teaches that the outer layer can be formed by thermoforming.) and cloth on the inside face. (¶0040 teaches the fabric layer (14) can be a natural fibrous layer.)
One of ordinary skill would have been motivated to substitute the known resilient and fabric layer structure of BODDIE for the resilient and other layer structure of ALEXANDER in order to provide a fabric layer that provides a strength reinforcement to the resilient layer. (BODDIE ¶0040)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known resilient and fabric layer structure of BODDIE for the resilient and other layer structure of ALEXANDER because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER (US 20070273167 A1) in view of RICCI (US 20140309847 A1), as applied in claim 1 above, further in view of GEISLER (US 20120146766 A1).
As to claim 8, ALEXANDER in view of RICCI teaches the vehicle or vehicle-part protective system for monitoring impacts received during manufacture or assembly process of claim 1, wherein the system comprises a digital platform that provides a (RICCI, ¶0418 teaches the use of a plurality of sensors. ¶0419 teaches the control system (digital platform) receives sensor data (242) to determine if damage has occurred. ¶0420 teaches the use of data from multiple sensors during processing.), derived from the information obtained from the force sensors, that classifies impacts on the vehicle or vehicle-part in a degree of force. (¶0419 teaches the use of a sensor (782) input to determine if damage has occurred based on a signal threshold value.)
ALEXANDER in view of RICCI does not explicitly disclose the platform classifies impacts in three degrees of force: high, medium, low.
However, GEISLER teaches a platform that classifies impacts in three degrees of force: high, medium, low. (¶0033 teaches the categorization of vehicle crash (interpreted as impact) data in multiple categories including low, moderate, and severe.)
One of ordinary skill would have been motivated to apply the known categorization technique of GEISLER to the force measurement and determination method of ALEXANDER in view of RICCI in order to use the prior values and crash thresholds to determine the expected amount of damage/injuries to occupants (GEISLER ¶0033) and forward that to the appropriate party.  Even if the vehicle was parked and empty at the time of impact, an expected amount of damage is a useful metric when working with insurance and law enforcement.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known categorization technique of GEISLER to the force measurement and determination method of ALEXANDER in view 

As to claim 9, ALEXANDER in view of RICCI and GEISLER teaches the vehicle or vehicle-part protective system for monitoring impacts received during manufacture or assembly process of claim 8, wherein the digital platform is for use in an electronic device (RICCI ¶0120-0122 describes the control system as a computer or that it can be implemented on a mobile phone or mobile computer.), wherein all impacts and information derived from the force sensors distributed throughout the vehicle or vehicle-part can be monitored and alerts provided, in real time (RICCI ¶0421 teaches the control system learns of damage via the sensors and a signal can be sent to the user (2012) via a user interface (212).  ¶0421 also teaches an alarm (2016) can be sounded.)

As to claim 10, ALEXANDER in view of RICCI and GEISLER teaches the vehicle or vehicle-part protective system for monitoring impacts received during manufacture or assembly process of claim 9, wherein the digital platform further provides a graphic interface for determining the point of the impact within the vehicle or vehicle part. (RICCI ¶0122 teaches the control system (204) has a user interface that has a graphical user interface.  ¶0419 teaches the sensors have specific zones or areas that they cover.  Thus, the graphical user interface of RICCI is capable of performing the claimed functional limitation.  Alternatively, GEISLER, ¶0037 teaches that crash data is transmitted to a remote graphical display that shows a plan view of the vehicle and information relating to the crash.)

As to claim 11, ALEXANDER in view of RICCI and GEISLER teaches the vehicle or vehicle-part protective system for monitoring impacts received during manufacture or assembly process of claim 8, comprising a control center, which is a computer, mobile device or computer network (RICCI ¶0122 teaches the control system (204) can be implemented on a computer or mobile device.) connected to each force sensor in the protective panels by a wireless computer network (RICCI ¶0203 teaches the sensors can be in communication via a wireless network.), the control center has a circuit in charge of receiving the signals and data provided by the force sensors (RICCI, ¶0419 teaches the sending of signal from the sensors to the control system.), processing them and sending them to the server and/or a computer application (RICCI, ¶0419 teaches a processor (304) that the data from the sensors is sent to. ¶0420 teaches the processing of the received sensor data.  ¶0128-¶0129 teaches the communication with a server that has stored data.) The control center has a circuit board and a battery or is connected to a power source, to power both the sensors and the circuit. (RICCI ¶0143 teaches the use of a power source (that can be a battery) that powers the control system and any other system components.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
TAYLOR (US 20150134142 A1) teaches the communication of sensor data on a vehicle to a remote server.
CALCANO (US 20160262694 A1) teaches the determination of impacts based on data received from impact sensors and outputting the data on a graphical user interface.  CALCANO also discloses categorizing the forces based on severity/magnitude.
CHAMBERS (US 20170161971 A1) teaches a system for detecting and recording impacts on a vehicle.
MCNEIL (US 5312145) teaches a vehicle protection system that is magnetically attached to a vehicle body.
ROSKEY (US 5931522) teaches a vehicle protection system that is magnetically attached to a vehicle body and conforms to the shape of the vehicle body.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726